Per Curiam.
On September 11, 1967, the defendant was charged with breaking and entering an occupied dwelling, with intent to commit larceny. MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305). The accused appeared before the court on October 20, 1967, and, with the assistance of counsel, pled guilty to the lesser-included offense of breaking and entering an unoccupied dwelling with intent to commit larceny. At the sentencing, defendant and his attorney requested rehabilitation (apparently meaning probation) and the court stated that it felt that this would be inappropriate. Defendant then, for the first time, claimed his innocence; the court proceeded to sentence the defendant to prison.
Although neither the defendant nor his counsel made any motion to withdraw the plea of guilty, we shall for purposes of this appeal treat the defendant’s protestations of innocence as a motion to withdraw his plea.
Once a plea of guilty has been entered, there no longer exists an unfettered right on the part of the accused to withdraw a plea of guilty. People v. Zaleski (1965), 375 Mich 71; People v. Whitmer (1969), 16 Mich App 703; People v. Pulliam (1968), 10 Mich App 481.
In the instant case, defendant offers no reason why he originally pled guilty; furthermore, our examination of the record reveals that this request is merely a dilatory tactic. Defendant’s reference to and reliance on People v. Hollman (1968), 12 Mich App 231, is misplaced. The Court therein stated that permission to withdraw a plea of guilty must *575be liberally granted, wherein no trial had commenced and the record showed circumstances that cast grave suspicion upon the veracity and voluntariness of the guilty plea. The trial court properly inquired into the facts and circumstances surrounding the instant ease, for determination of the truthfulness and voluntariness of the plea, and any alleged error has not resulted in a miscarriage of justice. People v. Winegar (1968), 380 Mich 719; People v. Stearns (1968), 380 Mich 704; People v. Dunn (1968), 380 Mich 693.
Trial court is affirmed.